254 S.W.3d 920 (2008)
MID-CONTINENT REAL ESTATE, INC., Appellant,
v.
Bridgid SMITH, Respondent.
No. WD 68100.
Missouri Court of Appeals, Western District.
June 17, 2008.
Charles G. Larson, Esq., St. Joseph, MO, for appellant.
Bridgid Smith, St. Joseph, MO, pro se.
Before DIV II; HOLLIGER, P.J., LOWENSTEIN and NEWTON, JJ.

ORDER
PER CURIAM.
In a suit by a landlord to recover unpaid rent under a commercial lease, the trial court found for the tenant and awarded no rent. Appellant landlord brings this appeal, asserting error in the court's determination that no rent was due and in the admission of defense evidence without a proper foundation. Oh review of the record, this court determines that the appellant's points are without merit. A memorandum explaining the reasoning used by this court has been provided to the parties. There would be no precedential value to a published opinion. The judgment of the trial court is affirmed. Rule 84.16(b).